DETAILED ACTION
In communication received on 31 August 2022, amended claims 1-17 and 20, canceled claim 21, and added claim 22.
Claims 1-17, 20 and 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-10, 12, 13, 16, 17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelaziz (US 8,176,138 B1) in view of Liu et al. (US 2017/0005865 A1), and further in view of Mummidi et al. (US 9,424,062 B1).

With respect to claim 1, Abdelaziz discloses: a method comprising:
in response to the request for creation of the guest VM on the bare metal server, detecting, with the cloud controller based on information transmitted by the bare metal server, a central processing unit (CPU) architecture of the bare metal server (i.e., in response to system initialization, scanning the mother board and CPU and advertise system configuration including processor type to a control station in Abdelaziz, col. 1 lines 36-50, col. 2 lines 5-34, lines 51-67);
selecting, by the cloud controller based on the detected CPU architecture of the bare metal server, a bootloader from a plurality of different bootloaders for respective different CPU architectures (i.e., configuring or selecting a boot image based on received system information including scanned information corresponding to the processor type in Abdelaziz, col. 1 lines 36-50, col. 4 lines 32-44); and
installing the selected bootloader on the bare metal server (i.e., provisioning boot image to the system and bot the system based on the generated boot image based on the received system description in Abdelaziz, col. 6 lines 43-58).

Abdelaziz discloses bare-metal automated configuration of newly installed systems for customized boot images to be selected (col. 8 lines 13-24).  Abdelaziz do(es) not explicitly disclose the following.  Liu, in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure (¶0002-0005), discloses:
receiving, with a cloud controller, a request for creation of a guest virtual machine (VM) on a bare metal server controlled by the cloud controller (i.e., request provisioning of a server or server cluster in Liu, ¶0018),
selecting, by the cloud controller based on the detected CPU architecture of the bare metal server, an operating system (OS) from a plurality of different OS's for the respective different CPU architectures, and a VM (i.e., select corresponding hypervisor and operating system specified by user request corresponding to CPU type also specified by user in Liu, ¶0021); and
installing the selected OS (i.e., installing the hypervisor and operating system on the server based on the requested specifications of the user in Liu, ¶0021). 
Based on Abdelaziz in view of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Liu to improve upon those of Abdelaziz in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure.
Liu discloses specifying a hypervisor and operating system to be installed based on user specified configuration (¶0021).  Abdelaziz and Mummidi do(es) not explicitly disclose the following.  Mummidi, in order to reduce the expense and overhead of provisioning computing resources for a variety of applications and operating systems desired (col. 1 lines 6-26), discloses:  and installing the selected VM on a hypervisor of the bare metal server (i.e., customer requests provision and instantiate virtual machines on the computer system of the service provider in Mummidi, col. 3 lines 54-67).
Based on Abdelaziz in view of Liu, and further in view of Mummidi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mummidi to improve upon those of Abdelaziz in order to reduce the expense and overhead of provisioning computing resources for a variety of applications and operating systems desired.

With respect to claim 4, Abdelaziz discloses provisioning boot image to the system and boot the system based on the generated boot image based on the received system description (col. 6 lines 43-58).  Abdelaziz do(es) not explicitly disclose the following.  Liu, in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure (¶0002-0005), discloses: the method of claim 1, wherein the installing of the selected bootloader on the bare metal server occurs before the installing of the selected OS on the hypervisor of the bare metal server (i.e., provisioning a bare metal server by the service provider and then installing the operating system and hypervisor based on specified characteristics of bare metal server in Liu, ¶0006, ¶0021).
Based on Abdelaziz in view of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Liu to improve upon those of Abdelaziz in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure.

With respect to claim 5, Abdelaziz discloses: the method of claim 1, wherein the information is transmitted by the bare metal server in response to booting of the bare metal server (i.e., initializing the system BIOS and scan for the CPU then advertise the system information to the control system in Abdelaziz, col. 2 lines 51-67).

With respect to claim 8, Abdelaziz discloses control system for commanding system to perform tasks for provisioning the server based the system information provided (col. 9 line 58 to col 10 line 25).  Abdelaziz do(es) not explicitly disclose the following.  Liu, in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure (¶0002-0005), discloses: the method of claim 1, comprising installing, by the cloud controller, the hypervisor on the bare metal server (i.e., provisioning the requested configuration for the server/cluster including installing the specified hypervisor and operating system in Liu, ¶0021, ¶0048).

Based on Abdelaziz in view of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Liu to improve upon those of Abdelaziz in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure.

With respect to claim 9, Abdelaziz discloses provisioning boot image to the system and boot the system based on the generated boot image corresponding to the detected CPU architecture (col. 6 lines 43-58).  Liu discloses specifying a hypervisor and operating system to be installed based on user specified configuration (¶0021).  Abdelaziz and Liu do(es) not explicitly disclose the following.  Mummidi, in order to reduce the expense and overhead of provisioning computing resources for a variety of applications and operating systems desired (col. 1 lines 6-26), discloses: the method of claim 1, comprising installing, by the cloud controller a first OS on a first hypervisor having a first architecture; and installing, by the cloud controller, a second OS on a second hypervisor having a second architecture, wherein the first OS is different from the second OS and the first and second architectures are different architectures (i.e., providing a virtualization layer with at least two different types of hypervisors for serving a wider range of virtual application needs in Mummidi, col. 4 lines 23-52).
Based on Abdelaziz in view of Liu, and further in view of Mummidi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mummidi to improve upon those of Abdelaziz in order to reduce the expense and overhead of provisioning computing resources for a variety of applications and operating systems desired.

With respect to claim 10, Abdelaziz discloses: the method of claim 1, wherein the cloud controller handles installations of bootloaders, OS's, and VMs on multiple bare metal servers with different CPU architectures in a cloud environment (i.e., control station for receiving system information of including processor type and issuing commands to provision the system to network requirements in Abdelaziz, col. 1 lines 35-50, col 2 lines 17-25).

With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 1.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 1.

With respect to claim 13, Abdelaziz discloses: the non-transitory machine readable storage medium of claim 12, wherein the instructions upon execution cause the cloud controller to: in response to a Dynamic Host Configuration Protocol (DHCP) trigger, execute an automation script on the cloud controller (i.e., using DHCP to acquire an IP address from the control station and then issue commands to boot or provision the requested server in Abdelaziz, col. 1 lines 35-50, col 2 lines 17-25).
Abdelaziz discloses bare-metal automated configuration of newly installed systems for customized boot images to be selected (col. 8 lines 13-24).  Abdelaziz do(es) not explicitly disclose the following.  Liu, in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure (¶0002-0005), discloses: to install the selected OS and the selected VM on the hypervisor of the bare metal server. (i.e., installing the hypervisor and operating system on the server based on the requested specifications of the user in Liu, ¶0021).
Based on Abdelaziz in view of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Liu to improve upon those of Abdelaziz in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure.
Liu discloses specifying a hypervisor and operating system to be installed based on user specified configuration (¶0021).  Abdelaziz and Liu do(es) not explicitly disclose the following.  Mummidi, in order to reduce the expense and overhead of provisioning computing resources for a variety of applications and operating systems desired (col. 1 lines 6-26), discloses: the automation script  (i.e., servers executing scripts).
Based on Abdelaziz in view of Liu, and further in view of Mummidi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mummidi to improve upon those of Liu in order to reduce the expense and overhead of provisioning computing resources for a variety of applications and operating systems desired.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 5.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 5.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 1.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 1.
Abdelaziz further discloses: in response to the one or more requests, receive information of a CPU architecture of a second bare metal server from a second packet broadcast by the second bare metal server (i.e., in response to system initialization of multiple systems, each system  scanning the mother board and CPU and advertise system configuration including processor type to a control station in Abdelaziz, col. 1 lines 36-50, col. 2 lines 5-34, lines 51-67); and
select, for the second bare metal server and based on the information of the CPU architecture of the second bare metal server, a second bootloader from the plurality of different bootloaders for the respective different CPU architectures (i.e., configuring or selecting a boot image based on received system information including scanned information corresponding to the processor type in Abdelaziz, col. 1 lines 36-50, col. 4 lines 32-44).
Abdelaziz discloses bare-metal automated configuration of newly installed systems for customized boot images to be selected (col. 8 lines 13-24).  Abdelaziz do(es) not explicitly disclose the following.  Liu, in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure (¶0002-0005), discloses: a second OS from the plurality of different OS's for the respective different CPU architectures, and a second VM (i.e., select corresponding hypervisor and operating system specified by user request corresponding to CPU type also specified by user in Liu, ¶0021).
Based on Abdelaziz in view of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Liu to improve upon those of Abdelaziz in order to simplify the process and automate control and provisioning of resources on bare metal infrastructure.

With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 1 and 9.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 1 and 9.

With respect to claim 22, the limitation(s) of claim 22 are similar to those of claim(s) 5.  Therefore, claim 22 is rejected with the same reasoning as claim(s) 5.


Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelaziz (US 8,176,138 B1) in view of Liu et al. (US 2017/0005865 A1), Mummidi et al. (US 9,424,062 B1), and further in view of Christopher et aI. (2014/0281449 Al).

With respect to claim 2, Abdelaziz collecting and advertising information about the system in a pre-boot process (col. 2 lines 6-16). Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Abdelaziz, Liu and Mummidi do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: the method of claim 1, wherein the detecting of the CPU architecture of the bare metal server is based on a received Dynamic Host Configuration Protocol (DHCP) packet broadcast by the bare metal server during a Pre-boot eXecution Environment (PXE) boot, the DHCP packet comprising the information (i.e., based on additional PXE options in DHCPDISCOVER packet, server returns a list of files of booting software for server to request for download in Christopher, ¶0052, ¶0055, ¶0056).
Based on Abdelaziz in view of Liu and Mummidi, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Abdelaziz in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 15, Abdelaziz discloses control station selects an image with specified location and indicates location to the system to be booted with selected image (col. 6 lines 43-58).  Abdelaziz , Liu, and Mummidi do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: the non-transitory machine readable storage medium of claim 12, wherein the cloud controller is configured with an automation script to direct the cloud controller to the selected bootloader (i.e., based on additional PXE options in DHCPDISCOVER packet, server returns a list of files of booting software for server to request for download in Christopher, ¶0052, ¶0055, ¶0056).
Based on Abdelaziz in view of Liu, and Mummidi, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Abdelaziz in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.


Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelaziz (US 8,176,138 B1) in view of Liu et al. (US 2017/0005865 A1) and Mummidi et al. (US 9,424,062 B1), and further in view of Johnston et al. (RFC 4578: "Dynamic Host Configuration Protocol (DHCP) Options for the Intel Pre boot execution Environment (PXE)", November 2006, https://www.rfc-editor.org/rfc/pdfrfc/rfc4578.txt.pdf, accessed on 18 December 2021).

With respect to claim 3, Abdelaziz collecting and advertising information about the system in a pre-boot process (col. 2 lines 6-16).  Liu discloses infrastructure manager selects configuration based on at least provider bare metal servers matching requested CPU type (¶0047, ¶0048).  Abdelaziz, Liu, and Mummidi do(es) not explicitly disclose the following.  Johnston, in order to improve pre-os boot strapping for large and complex networks by extending DHCP options (page 2, 1) Introduction), discloses: the method of claim 1, wherein the detecting of the CPU architecture of the bare metal server is based on a packet broadcast by the bare metal server in a form of a DHCPDISCOVERY packet comprising the information (i.e., DHCP options included in packet for option 93 includes numeral reference to different architecture names of the client in Johnston, page 2, sections 1 and 2.1).
Based on Abdelaziz in view of Liu and Mummidi, and further in view of Johnston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnston to improve upon those of Abdelaziz in order to improve pre-os boot strapping for large and complex networks by extending DHCP options.

With respect to claim 14, Abdelaziz collecting and advertising information about the system in a pre-boot process (col. 2 lines 6-16).  Liu discloses infrastructure manager selects configuration based on at least provider bare metal servers matching requested CPU type (¶0047, ¶0048).  Abdelaziz, Liu, and Mummidi do(es) not explicitly disclose the following.  Johnston, in order to improve pre-os boot strapping for large and complex networks by extending DHCP options (page 2, 1) Introduction), discloses: the non-transitory machine readable storage medium of claim 12, wherein the detecting of the CPU architecture of the bare metal server comprises extracting the information from a Dynamic Host Configuration Protocol (DHCP) broadcast packet by the bare metal server (i.e., DHCP options included in packet for option 93 includes numeral reference to different architecture names of the client for selecting the corresponding OS boot image in Johnston, page 2, sections 1 and 2.1).
Based on Abdelaziz in view of Liu and Mummidi, and further in view of Johnston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnston to improve upon those of Abdelaziz in order to improve pre-os boot strapping for large and complex networks by extending DHCP options.


Claims 6, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelaziz (US 8,176,138 B1) in view of Liu et al. (US 2017/0005865 A1), Mummidi et al. (US 9,424,062 B1), and further in view Mandadi et al. (US 10,901,768 B1).

With respect to claim 6, Abdelaziz discloses bare-metal automated configuration of newly installed systems for customized boot images to be selected (col. 8 lines 13-24).  Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Abdelaziz, Liu and Mummidi do(es) not explicitly disclose the following.  Mandadi, in order to improve scalability and resiliency by migrating computer resources off-premises (col. 2 lines 40-52), discloses: the method of claim 1, further comprising: registering information about a hypervisor of the bare metal server via a Representational State Transfer (REST) call (i.e., polling mechanism via RESTful API call corresponding to migration requests which include the requested hypervisor type in Mandadi, col. 3 lines 5-22, col. 6 lines 52-67).
Based on Abdelaziz in view of Liu and Mummidi, and further in view of Mandadi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mandadi to improve upon those of Abdelaziz in order to improve scalability and resiliency by migrating computer resources off-premises.

With respect to claim 7, Abdelaziz discloses bare-metal automated configuration of newly installed systems for customized boot images to be selected (col. 8 lines 13-24). Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Abdelaziz, Liu and Mummidi do(es) not explicitly disclose the following.  Mandadi, in order to improve scalability and resiliency by migrating computer resources off-premises (col. 2 lines 40-52), discloses: the method of claim 6, wherein the information about a hypervisor includes one or more of Media Access Control (MAC) address, an architecture type, an amount of random access memory (RAM), and a CPU size (i.e., selecting a server running the same architecture type of hypervisor matching the customer's choice in Mandadi, col. 6 lines 13-28).
Based on Abdelaziz in view of Liu and Mummidi, and further in view of Mandadi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mandadi to improve upon those of Abdelaziz in order to improve scalability and resiliency by migrating computer resources off-premises.

With respect to claim 11, Abdelaziz discloses bare-metal automated configuration of newly installed systems for customized boot images to be selected (col. 8 lines 13-24). Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Abdelaziz, Liu and Mummidi do(es) not explicitly disclose the following.  Mandadi, in order to improve scalability and resiliency by migrating computer resources off-premises (col. 2 lines 40-52), discloses: the method of claim 1, wherein the cloud controller provides an option for a manual override of the selected bootloader or OS (i.e., user may manually upload replication and configuration data and send request for server migration service including the storage locations in Mandadi, col. 9 lines 21-29).
Based on Abdelaziz in view of Liu and Mummidi, and further in view of Mandadi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mandadi to improve upon those of Abdelaziz in order to improve scalability and resiliency by migrating computer resources off-premises.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sherman Lin
11/05/2022

/S. L./Examiner, Art Unit 2447

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447